Name: Regulation (EEC) No 305/74 of the Council of 4 February 1974 on the conclusion of the Agreement in the form of an exchange of letters amending article 7 of annex 6 to the Additional Protocol to the Agreement establishing an association between the European Economic Community and Turkey
 Type: Regulation
 Subject Matter: trade policy;  Europe;  European construction;  processed agricultural produce
 Date Published: nan

 7.2.1974 EN Official Journal of the European Communities L 34/7 REGULATION (EEC) NO 305/74 OF THE COUNCIL of 4 February 1974 on the conclusion of the Agreement in the form of an exchange of letters amending Article 7 of Annex 6 to the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof; Having regard to the recommendation from the Commission; Having regard to the Opinion of the European Parliament; Whereas the Agreement, in the form of an exchange of letters, amending Article 7 of Annex 6 to the Additional Protocol to the Agreement (1) establishing an Association between the European Economic Community and Turkey was signed at Brussels on 23 November 1973, HAS ADOPTED THIS REGULATION: Article 1 The Agreement, in the form of an exchange of letters, amending Article 7 of Annex 6 to the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Turkey is concluded, on behalf of the Community. The text of the exchange of letters is annexed to this Regulation. Article 2 As regards the Community, the President of the Council of the European Communities shall notify, in accordance with the provisions of the exchange of letters, the completion of the procedures necessary for the entry into force of the Agreement. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1974. For the Council The President W. SCHEEL (1) OJ No L 293, 29. 12. 1972, p. 3. EXCHANGE OF LETTERS amending Article 7 of Annex 6 to the Additional Protocol annexed to the Agreement establishing an Association between the European Economic Community and Turkey Brussels, ... Sir, During the negotitations which took place on 22 May 1973, the parties to the Agreement establishing an Association between the European Economic Community and Turkey agreed to substitute the text annexed to this letter for the text of Article 7 of Annex 6 to the Additional Protocol annexed to the said Agreement. It was agreed that the new Article 7 of Annex 6 to the Additional Protocol would enter into force on the first day of the month following the day on which the Contracting Parties notify each other that the procedures necessary to this end have been completed. I should be obliged if you would acknowledge receipt of this letter and confirm that your Government is in agreement with the contents of this letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities ANNEX New Article 7 of Annex 6 to the Additional Protocol annexed to the Agreement establishing an Association between the European Economic Community and Turkey 1. Provided that Turkey applies a special export charge on olive oil other than refined olive oil, falling within subheading No 15.07 A II of the Common Customs Tariff, and provided that this special charge is reflected in the import price, the Community shall take the measures necessary to ensure that: (a) the levy on imports into the Community of the said oil wholly produced in Turkey and transported direct from that country to the Community is the levy calculated in accordance with Article 13 of Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats, and applicable upon importation, less 0.50 unit of account for 100 kilogrammes; (b) the amount of the levy calculated in accordance with (a) is reduced by an amount equal to that of the special charge paid while not exceeding 4.5 units of account for 100 kilogrammes. 2. If Turkey does not apply the special charge referred to in paragraph 1, the Community shall take the measures necessary to ensure that the levy on imports into the Community of olive oil other than refined olive oil, falling within subheading No 15.07 A II of the Common Customs Tariff, is the levy calculated in accordance with Article 13 of Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats, and applicable upon importation, less 0.50 unit of account for 100 kilogrammes. 3. Each Contracting Party shall take the necessary measures for the implementation of paragraph 1 and, in the event of difficulties or at the request of the other Party, shall supply the information necessary for the proper operation of the arrangements. 4. Consultations on the operation of the arrangements provided for in this Article may be held in the Association Council. Brussels, ... Sirs, You were good enough to make the following communication to me in your letter of today's date: During the negotiations which took place on 22 May 1973, the parties to the Agreement establishing an Association between the European Economic Community and Turkey agreed to substitute the text annexed to this letter for the text of Article 7 of Annex 6 to the Additional Protocol annexed to the said Agreement. It was agreed that the new Article 7 of Annex 6 to the Additional Protocol would enter into force on the first day of the month following the day on which the Contracting Parties notify each other that the procedures necessary to this end have been completed. I should be obliged if you would acknowledge receipt of this letter and confirm that your Government is in agreement with the contents of this letter. I have the honour to acknowledge receipt of your communication and to confirm that my Government is in agreement with its contents. Please accept, Sirs, the assurance of my highest consideration. For the President of the Republic of Turkey ANNEX New Article 7 of Annex 6 to the Additional Protocol annexed to the Agreement establishing an Association between the European Economic Community and Turkey 1. Provided that Turkey applies a special export charge on olive oil other than refined olive oil, falling within subheading No 15.07 A II of the Common Customs Tariff, and provided that this special charge is reflected in the import price, the Community shall take the measures necessary to ensure that: (a) the levy on imports into the Community of the said oil wholly produced in Turkey and transported direct from that country to the Community is the levy calculated in accordance with Article 13 of Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats, and applicable upon importation, less 050 unit of account for 100 kilogrammes; (b) the amount of the levy calculated in accordance with (a) is reduced by an amount equal to that of the special charge paid while not exceeding 4Ã 5 units of account for 100 kilogrammes. 2. If Turkey does not apply the special charge referred to in paragraph 1, the Community shall take the measures necessary to ensure that the levy on imports into the Community of olive oil other than refined olive oil, falling within subheading No 15.07 A II of the Common Customs Tariff, is the levy calculated in accordance with Article 13 of Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats, and applicable upon importation, less 0Ã 50 unit of account for 100 kilogrammes. 3. Each Contracting Party shall take the necessary measures for the implementation of paragraph 1 and, in the event of difficulties or at the request of the other Party, shall supply the information necessary for the proper operation of the arrangements. 4. Consultations on the operation of the arrangements provided for in this Article may be held in the Association Council.